Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This Office action addresses claims 15-16, 19, 21, and 23-25.  Claim 16 remains objected to as containing allowable subject matter.  Claims 15, 19, 21, and 23-25 remain rejected for the reasons of record under 35 USC 103.  Claim 15 is newly rejected under 35 USC 112(b) as necessitated by amendment.  Accordingly, this action is made final.    

Claim Objections
Claim 23 is objected to because of the following informalities:  “and interconnected with one another in series or in parallel by [the] external electrical connection poles” is redundant with respect to parent claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “said cell module.”  It is unclear if this is a reference to the previously recited first cell module, second cell module, or both. 


Claim Rejections - 35 USC § 103
Claims 15, 19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140295222) in view of EP 863563.
Regarding claim 21, Wang teaches a cell module that, in one embodiment comprises a plurality of stacked identical cells, each having at least one positive and negative electrode (Fig. 8).  The cells have a common electrolyte system and there are five external electrical connection poles (809, 808).  In another embodiment, the module housing is made of a “metal case” (707) ([0040], Fig. 7) and the cell has a plurality of external terminals ([0040]).  The electrode assembly in this embodiment is a jelly roll and the module appears to have four external terminals (708, 709).  Regarding claim 15, the cells are battery cells.  In the embodiment of Figure 8, the module comprises four negative poles and one positive pole.  In the embodiment of Figure 10, a module is disclosed having four external connection terminals that can be “active terminals (negative or positive)”.  Regarding claims 21-23, a “battery” comprising a plurality of modules (304a) interconnected in parallel and series is shown in Fig. 3a.  Regarding claim 24, Fig. 3a discloses twelve modules connected in series.  

However, the position is taken that it would be obvious to combine embodiments of Wang et al. (in particular combining Fig. 7 with Fig. 8), to yield an embodiment having a casing consisting of metal, a plurality of identical cells having a common electrolyte and four external connection poles as claimed.  The use of different configurations of electrode assemblies is known in the art (for example, stacked vs. wound), and it would be obvious to employ a stacked assembly (shown in Fig. 8a) in the embodiment of Fig. 7.  In particular, the use of a stacked configuration, in prismatic (rectangular) battery cases is known in the art.  
It is not expressly disclosed in modified Wang et al. that the four external connection terminals comprise a first and second positive terminal and a first and second negative terminal, nor that the two first connection poles belong to a first electrode circuit and the two second connection poles belong to a second electrical circuit as recited in claim 21.
EP 863563 is directed to a storage battery adapted to supply power to independent electrical circuits.  In Figures 4 and 5 and on page 4, lines 15-23, the reference discloses embodiments comprising storage batteries having two positive terminals (F, G or J, K) and two negative terminals (D, E or H, I).  Two different electrical circuits are connected to different sets of the positive terminals and negative terminals in the storage battery.  
Therefore, it is submitted that the artisan would have been motivated to employ two positive and two negative terminals in the battery of modified Wang, and to electrically connect 
Further regarding claim 21, the limitation “the first and second cell modules are interconnected with one another in series or in parallel by the external electrical poles” is rendered obvious by the use of multi-terminal cell modules (four-terminal cell modules) in the configuration shown in Fig. 3a of Wang referenced above.  In particular, EP ‘863 teaches a four-terminal cell module wherein the terminals connect to separate circuits, and Fig. 3a of Wang teaches a series/parallel connection of a plurality of cell modules 304a.  Given these teachings, it would be within the skill of the art to interconnect the modules of Wang with each other in first and second circuits, utilizing two terminals from each module in the first circuit and the remaining two terminals in the second circuit.   
Regarding claim 25, the module can be a lithium ion battery module ([0002] of Wang).  Although carbon/lithium nickel-manganese-cobalt or carbon/lithium iron phosphate are not .  

Response to Arguments

Applicant’s arguments filed June 22, 2021 have been fully considered but they are not persuasive.  Regarding claim 21 as amended, Applicants state that Wang fails to teach or suggest the claimed structure regarding the interconnection of multi-terminal cells.  Applicant further states that Fig. 8 of Wang has no metal housing.  
Regarding the EP reference, Applicant states that this reference fails to teach or suggest that the multi-terminal cell modules are interconnected with one another in series or in parallel, and states that EP has additional deficiencies such as the lack of a metal housing. 
In response to these arguments, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments regarding the interconnection structure of claim 21 highlight the alleged deficiencies of Wang and EP separately.  However, the rejection is based on the combination of these references and what would be fairly suggested to one skilled in the art.  As noted above, EP ‘863 teaches a four-terminal cell module wherein the terminals connect to separate circuits, and Fig. 3a of Wang teaches a series/parallel connection of a plurality of cell modules 304a, wherein Wang further teaches multi-terminal cell modules in other figures/embodiments.  Given these teachings, it would be within the skill of the art to 
Regarding EP, it is noted that the reference is merely relied upon to show the separate electrical interconnection of a multi-terminal battery module and is not relied upon as showing any structural features of the module.  Thus, Applicant’s arguments regarding the deficiencies of this reference are not persuasive.
Regarding Applicant’s argument regarding the metal housing and the combination of embodiments of Wang, a full response to this argument was provided in the previous Office action.  
Finally, regarding Applicant’s argument that the claimed interconnection structure provides an advantage of high flexibility and cost effectiveness, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 20, 2021